DETAILED ACTION
	Applicant’s response filed 5/4/21 (amendments and arguments) has been fully considered and is acknowledged.  The examiner remains open to interview at any time in order to advance prosecution on the merits where possible.
Allowable Subject Matter – Previously Noted
	The elected species of compound 3 was found free of the prior art:


    PNG
    media_image1.png
    526
    569
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    104
    124
    media_image2.png
    Greyscale

The examiner does not presently find a reasonable suggestion or motivation that would have guided the skilled artisan to independently select each of the combination of elements above in elected compound 3 to generate this prodrug conjugate in final form.  (The same may equally be true of other fully defined prodrug conjugates within the specification, which the examiner is open to reviewing with applicant to expand the scope of search and examination thereto.)  Thus, were the scope of the claims amended in independent form to expressly claim elected prodrug compound 3 as set forth above (and potentially other fully defined prodrug conjugates within the specification), the application would be in condition for allowance.

Restriction/Election – Species Maintained-Product; Withdrawn-Method Condition
Product Species Election Maintained:  Applicant's election with traverse of compound 3:

    PNG
    media_image1.png
    526
    569
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    104
    124
    media_image2.png
    Greyscale

, as the product species election in the reply filed on 6/25/15 is acknowledged (the method condition election has been withdrawn by the examiner).  The traversal is on the ground(s) that a serious search burden has not been shown as to searching any/all species within the presently claimed Markush-type genus.  This is not found persuasive.  With regard to the requirement for an election of species, contrary to Applicant’s assertion that there would be no serious burden to prima facie obvious absent such statement on the record, in which case the species election would be withdrawn. Accordingly, for the reasons set forth in the paragraphs above, the requirement is still deemed to be proper and is made final.
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species. Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id. The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final. Id.
As indicated above, the examiner searched the claimed invention based on the elected species above, for which no prior art was found that would anticipate or render obvious this elected species (although no claims are drawn to the elected species that could be indicated 
	Claims 15, 16, 18, 19, 30-35 were found by the examiner to be drawn to this next non-elected species; where all other claims were withdrawn as not being drawn to this species.
	Per applicant’s request in the response filed on 6/14/19, claims 21, 22, 24, 26, 28, and 29 have been rejoined as also reading upon the elected species.


RELEVANT STATUTORY AND/OR CASE-LAW BASED REJECTIONS

Claim Rejections - 35 USC § 112 2nd – Indefiniteness, New, Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 and 30-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In the present response, applicant has amended the core structure as follows:

    PNG
    media_image3.png
    255
    665
    media_image3.png
    Greyscale
.
As amended, the intended structure of Formula (VII) cannot be determined rendering the claimed invention indefinite.  A reasonable search of the intended claimed invention is not possible until the intended structure of Formula (VII) is distinctly claimed.

Claim Rejections-35 USC § 103-Obviousness, Maintained
Disposition Held in Abeyance Until Further Amendments Distinctly Claim the Intended Subject Matter, See 35 USC 112 2nd Rejection Above
Claims 15-16 and 30-35, as drawn to the “next species” in the Markush claim, are rejected under 35 U.S.C. 103(a) as obvious over Brandl et al. (Biodegradable Hydrogels for Time-Controlled Release of Tethered Peptides or Proteins, Biomacromolecules, 2010, 11 (2), pp 496–504) in view of Zhao et al. (US20110305770).
Brandl, as to instant claims 15, 16 30-35, teach instant POL-Hyp under the broadest reasonable interpretation of the instantly claimed invention (where m is 0, x is 0, leaving only POL-Hyp bound to D via a linker of formula (VII)) thereof once conjugated as a prodrug where POL-Hyp is a hyperbranched PEG for binding to biologically active moieties, via a reversible linkage to the prodrug (see especially abstract, page 496 right column middle; page 500 left column binding to biologically active moieties such as lysozyme).  Brandl (as does secondary 
Brandl does not teach where the biologically active agent is bound to the prodrug via a reversible linker of instant Formula (VII).
Zhao was found to teach the following three (3) reversible linkers for binding a biologically active moiety within a prodrug construct which read on instant linker (L) of Formula (VII) (see Registry Numbers (3) below as taught within Zhao, see Examples, abstract/title):
RN   1227301-78-1  HCAPLUS
CN   Poly(oxy-1,2-ethanediyl), [Symbol font/0x61]-[(24Z)-7,7-dimethyl-2,12,16-trioxo-13-
     [[(9Z)-1-oxo-9-octadecen-1-yl]amino]-6,8-dioxa-3,11,15-triazatritriacont-
     24-en-1-yl]-[Symbol font/0x77]-[[16-(4-methoxyphenyl)-5,8,16-trioxo-4-oxa-3,9,12,15-
     tetraazahexadec-1-yl]oxy]-  (CA INDEX NAME)
  


    PNG
    media_image4.png
    103
    560
    media_image4.png
    Greyscale






    PNG
    media_image5.png
    103
    560
    media_image5.png
    Greyscale






    PNG
    media_image6.png
    118
    560
    media_image6.png
    Greyscale




RN   1227301-76-9  HCAPLUS     
CN   Poly(oxy-1,2-ethanediyl), [Symbol font/0x61]-(carboxymethyl)-[Symbol font/0x77]-[[16-(4-
     methoxyphenyl)-5,8,16-trioxo-12-(2,2,2-trifluoroacetyl)-4-oxa-3,9,12,15-
     tetraazahexadec-1-yl]oxy]-  (CA INDEX NAME)
  


    PNG
    media_image7.png
    134
    560
    media_image7.png
    Greyscale






    PNG
    media_image8.png
    103
    560
    media_image8.png
    Greyscale




RN   1227301-77-0  HCAPLUS     
CN   Poly(oxy-1,2-ethanediyl), [Symbol font/0x61]-[(24Z)-7,7-dimethyl-2,12,16-trioxo-13-
     [[(9Z)-1-oxo-9-octadecen-1-yl]amino]-6,8-dioxa-3,11,15-triazatritriacont-
     24-en-1-yl]-[Symbol font/0x77]-[[16-(4-methoxyphenyl)-5,8,16-trioxo-12-(2,2,2-
     trifluoroacetyl)-4-oxa-3,9,12,15-tetraazahexadec-1-yl]oxy]-  (CA INDEX
     NAME)
  


    PNG
    media_image9.png
    134
    560
    media_image9.png
    Greyscale






    PNG
    media_image10.png
    118
    560
    media_image10.png
    Greyscale








    PNG
    media_image11.png
    134
    560
    media_image11.png
    Greyscale

Therefore, as Brandl expressly describes a hyperbranched polymer prodrug that may reversibly link a biologically active moiety, the skilled artisan would have been motivated to use the reversible linkers set forth in Zhao to carry out the same based on the advantages thereof.
Thus, under the broadest reasonable interpretation of the instantly claimed invention, it would have been prima facie obvious to arrive at the same at the time of the invention based on Brandl in view of Zhao.
Response to Previous Amendments & Arguments, Maintained
Disposition Held in Abeyance Until Further Amendments Distinctly Claim the Intended Subject Matter, See 35 USC 112 2nd Rejection Above
	Applicant’s amendments and arguments have been fully considered but are not found persuasive.  In summation, Applicant now claims and argues that Brandl does not teach linear PEG moieties, but rather branched PEG moieties.  However, applicant has not pointed out that Brandl teaches away from such.  Therefore, one of ordinary skill in the art would have expected prima facie obvious.  Applicant further argues that the compounds of Zhao cannot be considered to be functioning as a reversible linker moiety; however, applicant has provided no definition as to what is required to be a reversible linker moiety and thus this is not found persuasive.  Applicant argues that Zhao discusses targeting groups and polymers but that not stated as reversible; however, the examiner points out that Zhao does not state they are not reversible or cannot be reversible either.  For these reasons the rejection is maintained.
Previous Response to Arguments, Maintained:  Applicant argues that one of ordinary skill in the art would not have looked at Brandl’s teachings as to the relevant structures being originally employed in soluble prodrugs (page 496, column 2) and understood that the biologically active agents therein could be reversibly linked in such prodrugs via the linkers of Zhao, simply because Brandl was applying the same anew in the field of hydrogels.  It is standard practice in patent law that a reference is relied upon for all that it teaches.  Brandl bears no teaching away as to the soluble prodrugs discussed therein.  As such, applicant’s arguments are not found persuasive as Brandl fully admits to applying traditional soluble prodrug chemical structures therein into the field of hydrogels (page 496, column 2, e.g. “While extensively applied for the preparation of soluble protein prodrugs, this chemistry has never been used for the formation of hydrogels”) and found such had cross-applicability.  As seen by that passage, Brandl does not teach away from anything relevant to the soluble prodrug field of application also taught therein, relevant to that for which chemical structures relied upon in Brandl were originally derived.  Brandl taught the use thereof in soluble prodrugs and that they were simply directing use thereof into a new area (hydrogels).  [Further, Brandl is equally directed to cross-linked, time-controlled release of peptides (page 496, first full sentence).]  Therefore, the skilled artisan understanding the soluble uses of the relied upon compound elements of Brandl would have fully understood that soluble prodrugs rely upon reversible linkages for “release” and that any known reversible linkers are open for simple substitution therein absent evidence to the contrary which has not been argued here in the context of the soluble prodrug teachings of Brandl.  One of ordinary skill in the art would have fully understood that the reversible linkers of Zhao were open for simple substitution in the soluble prodrug chemical structures taught in Brandl.  Thus, the prima facie case of obviousness is maintained based on the all the relevant teachings and suggestions of Brandl in view of Zhao. 

Claim Rejections - 35 USC § 112 1st – Written Description, Maintained, In Part;
Disposition Held in Abeyance Until Further Amendments Distinctly Claim the Intended Subject Matter, See 35 USC 112 2nd Rejection Above
Claims 15-16 and 30-35, as drawn to the claims that read on the “next species”, remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing/identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
In this case, with the expansive variability of the linker (L), polymer (POL), hyperbranched moiety (HYP), biologically active moiety (D), and spacer moiety (SP) of formula (I):
	
    PNG
    media_image12.png
    110
    271
    media_image12.png
    Greyscale

; the present claims are drawn to an extremely large number of possible prodrugs.   Support and disclosure as to that which was actually in Applicant’s possession at the time of the invention is Examples 3-4 (Examples 1-2 are simply to intermediates and Example 5 simply to release kinetics of PEG of Example 4).  In the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111; clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry,whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116). 
With the exception of those few species fully defined (see specification Examples 3-4), the skilled artisan cannot envision the detailed chemical structure of the encompassed variants, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
Therefore, only those species in specification Examples 3-4, but not the full breadth of the claims, are presently deemed to have been in Applicant’s ‘possession’ and found to meet the written description provision of 35 U.'S.C. §112, first paragraph. 
Response to Previous Amendments/Arguments, Maintained; 
Disposition Held in Abeyance Until Further Amendments Distinctly Claim the Intended Subject Matter, See 35 USC 112 2nd Rejection Above
Applicant’s arguments have been fully considered but remain unpersuasive for the reasons of record, in part.  There remains elements that have not been amended or argued such as to overcome the issue as to that which applicant was in possession.  As to the L moiety (“reversible prodrug linker”), applicant states such are general common knowledge of the person skilled in the art, referring to WO ‘479, page 44, line 15 and Formula (VII) (response page 23), as also claimed.  A question that arises here still is what is required within the Linker variable structure to convey this reversible nature?  It is noted that Hyp and SP appear to be defined sufficiently now within the claims relevant to possession.  Note:  Previously it was noted that applicant’s amendments of the POL polymer moiety to be PEG-based polymers has satisfied the written description issue relevant to that moiety (response page 24) and applicant’s arguments satisfied such as to the D moiety as to the primary or secondary amino containing “biologically active moiety” (response page 26).

Prior Art Made of Record, Previously Noted
	Applicant’s comments regarding the prior art made of record in the last response filed 6/14/19 are acknowledged:
Relevant to the newly added limitation to the claims where the linker (L) must be that of Formula (VII) bound to a biologically active agent (D), for which Zhao (assignee also Enzon) is cited above merely as representative of art reading on the now claimed linkers of Formula (VII) bound to a biologically active agent (D), another Enzon publication of WO 2008034120 (US equivalent being US20090203706, also to Zhao), is noted as also teaching these same linkers (L) 

    PNG
    media_image13.png
    573
    645
    media_image13.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY A AUDET whose telephone number is (571)272-0960.  The examiner can normally be reached on Monday-Thursday 8-630PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654